Citation Nr: 1516309	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-00 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to April 1972, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO essentially reopened the Veteran's previously denied claim of service connection for bilateral hearing loss and denied this claim on the merits and also denied a claim of service connection for tinnitus.  The Veteran disagreed with this decision in December 2011.  He perfected a timely appeal in January 2013.  A Travel Board hearing was held at the RO in March 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board observes that, in a December 1972 rating decision, the RO denied, in pertinent part, the Veteran's claim of service connection for bilateral hearing loss.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to this claim within 1 year of the December 1972 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In a rating decision dated on December 7, 1972, and issued to the Veteran on December 29, 1972, the RO denied, in pertinent part, a claim of service connection for bilateral hearing loss; this decision was not appealed and became final.

2.  The evidence received since the December 1972 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss because it suggests that he currently experiences bilateral hearing loss that is attributable to in-service exposure to significant acoustic trauma.

3.  The record evidence shows that the Veteran was exposed to significant acoustic trauma during active service, including in combat in the Republic of Vietnam.

4.  The record evidence shows that the Veteran's current bilateral hearing loss and tinnitus are related to active service.


CONCLUSIONS OF LAW

1.  The December 1972 rating decision, which denied the Veteran's claim of service connection for bilateral hearing loss, is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the December 1972 rating decision in support of the claim of service connection for bilateral hearing loss is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 

4.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the issues of whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss and whether service connection for tinnitus is warranted, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence Claim

The Veteran essentially contends that new and material evidence has been received to reopen his previously denied claim.  He specifically contends that a July 2010 private medical opinion relates his current bilateral hearing loss to in-service exposure to significant acoustic trauma, entitling him to service connection for this disability.

Laws and Regulations

In December 1972, the RO in Los Angeles, California, denied, in pertinent part, the Veteran's claim of service connection for bilateral hearing loss.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  The Veteran did not initiate an appeal of the December 1972 rating decision and it became final.  The Veteran also did not submit any statements relevant to this claim within 1 year of the December 1972 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for bilateral hearing loss may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for bilateral hearing loss on a VA Form 21-526 which was date stamped as received by the RO in St. Louis, Missouri, on December 2, 2009.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for bilateral hearing loss, the evidence before VA at the time of the prior final rating decision in December 1972 consisted of his service treatment records and a VA audiology examination report dated in October 1972.  The RO noted in the December 1972 rating decision that the Veteran's October 1972 VA audiology examination showed hearing within normal limits bilaterally.  Thus, the claim was denied.

The newly received evidence includes a July 2010 letter from C.B., AuD, CCC-A, a private audiologist, a VA examination report dated in January 2011, and the Veteran's lay statements and Board hearing testimony.  All of this evidence, taken together, tends to show that the Veteran currently experiences bilateral hearing loss which may be attributed to active service.  Specifically, Dr. C.B. stated in July 2010 that, based on the Veteran's reported in-service history and his current audiology testing, it was more likely than not that his current bilateral hearing loss was related to active service.  A VA examiner also found in January 2011 that the Veteran currently experienced bilateral hearing loss although it was not related to active service.

The Veteran testified at his March 2015 Board hearing that he currently experienced bilateral hearing loss that was attributable to active service, specifically, his in-service exposure to significant acoustic trauma while serving as an aircraft maintenance technician and in combat in the Republic of Vietnam.

With respect to the Veteran's application to reopen his previously denied service connection claim for bilateral hearing loss, the Board notes that the evidence which was of record at the time of the prior final rating decision in December 1972 showed no evidence of current disability due to bilateral hearing loss which could be attributed to active service.  The newly received evidence indicates that the Veteran currently experiences bilateral hearing loss which is attributable to active service.

The Board observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since December 1972 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for bilateral hearing loss is reopened.

Having reopened the Veteran's previously denied service connection claim for bilateral hearing loss the Board will proceed to adjudicate this claim on the merits.

Service Connection Claims

The Veteran contends that he incurred bilateral hearing loss and tinnitus during active service.  He specifically contends that in-service exposure to significant acoustic trauma while working as an aircraft repair technician and in combat in the Republic of Vietnam caused or contributed to his current bilateral hearing loss and tinnitus.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The Court recently issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  With the exception of sensorineural hearing loss (as an organic disease of the nervous system), bilateral hearing loss otherwise is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  Thus, the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is applicable to the claim of service connection for bilateral hearing loss only insofar as it includes a claim for sensorineural hearing loss.  Because tinnitus is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.  See also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  The Veteran contends that he incurred bilateral hearing loss and tinnitus during active service.  He specifically contends that in-service exposure to significant acoustic trauma while working as an aircraft repair technician and in combat in the Republic of Vietnam caused or contributed to his current bilateral hearing loss and tinnitus.  The record evidence supports these assertions.  For example, the Veteran's available service personnel records show that he served as an aircraft repair technician throughout his nearly 21 years of active service in the U.S. Marine Corps and performed avionics equipment repairs on a variety of aircraft as part of his in-service duties.  The Veteran testified before the Board in March 2015 that his ears "burst" while on a flight in 1958 during service and he was treated by an in-service physician at the Marine Corps Air Station (MCAS) in El Toro, California ("MCAS El Toro").  See Board hearing transcript dated March 15, 2015, at pp. 10.  The Veteran's service personnel records clearly show multiple tours of duty at MCAS El Toro.  The Veteran's service treatment records document the presence of high frequency hearing loss in March 1972 just prior to his separation from service in April 1972.  A review of March 1972 Physical Evaluation Board (PEB) records show that the Veteran was diagnosed as having minimal bilateral high frequency hearing loss by the PEB.  The PEB concluded that this disability should be evaluated as zero percent disabling (non-compensable).  The Veteran also testified at his March 2015 Board hearing that he was exposed to significant acoustic trauma while in combat in Vietnam.  Id., at pp. 5.  The Veteran's service personnel records clearly document combat service in Vietnam, including in support of Operation Harvest Moon from December 10-20, 1965, Operation Jefferson from December 31, 1965, to January 17, 1966, and Operation Flying Tiger from January 9-10, 1966.  Thus, the Board finds it reasonable to infer that the Veteran was exposed to significant in-service acoustic trauma while working as an aircraft repair technician and in combat in the Republic of Vietnam.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The Board also finds it reasonable to conclude that the Veteran experienced bilateral hearing loss and tinnitus during active combat service in Vietnam even though these complaints were not documented in his service treatment records when he was in combat.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The record evidence also supports finding that the Veteran currently experiences bilateral hearing loss and tinnitus that is attributable to his significant in-service acoustic trauma.  For example, on private audiology examination by Dr. C.B. in July 2010, the Veteran complained of "experiencing more difficulty understanding conversations."  He reported a history of significant in-service acoustic trauma while serving as an "aviation pilot" and flying "just about every airplane and helicopter."  He also reported that no hearing protection was provided and he experienced ringing in his ears during active service.  Following service, the Veteran had worked as an 18-wheeler truck driver for 26 years and reported very minimal noise exposure from his truck.  Physical examination showed clear external auditory canals and normal middle ear function bilaterally.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
65
80
95
LEFT
25
40
65
70
80

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 72 percent in the left ear.  Dr. C.B. stated that neither the Veteran's enlistment nor separation physical examinations could be reviewed but a review of the medical literature "documented...that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram."  Dr. C.B. also stated that the medical literature "indicate[s] that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss."  She stated further that the medical literature indicated that "noise exposure without hearing protection can cause and/or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus."  Dr. C.B. opined that, based on the Veteran's reported history, his audiological examination results, and a review of the medical literature, it was more likely than not that his tinnitus and bilateral hearing loss were related to active service.  

On VA audiology examination in January 2011, the Veteran's complaints included "hearing difficulties dating back to when he left the military" and constant bilateral tinnitus which began 10-15 years earlier.  His hearing loss was worse in the left ear than in the right ear.  "He reported problems hearing the television and conversation at times."  A history of in-service noise exposure to jet engine aircraft noise while working on aircraft maintenance was reported.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35 
40
65 
75 
95
LEFT
35
40
70
75
85

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.  Otoscopic evaluation showed bilateral ear canals without cerumen.  The VA examiner concluded that the Veteran's pure tone test results indicated normal hearing bilaterally.  This examiner stated that a review of the Veteran's service treatment records showed that his hearing was normal on whispered voice hearing testing at his enlistment and separation physical examinations.  This examiner also stated that there were no complaints of hearing loss or tinnitus in the Veteran's service treatment records and he had denied any complaints of ear trouble repeatedly when examined during service.  Thus, this examiner opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to active service.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Court further has held that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Having reviewed the January 2011 VA examination, the Board finds that it is less than probative on the issues of whether the Veteran's bilateral hearing loss or tinnitus are related to active service.  The January 2011 VA examiner found the lack of in-service complaints of and treatment for bilateral hearing loss and tinnitus to be persuasive support for her negative nexus opinions, a finding which violates the Court's decisions in Buchanan and Barr.  It also is not clear from a review of this examination report why the VA examiner concluded that the Veteran's hearing was normal bilaterally when his pure tone audiometric testing results indicate the presence of hearing loss bilaterally for VA purposes.  See 38 C.F.R. § 3.385 (2014).  Thus, it is not clear from a review of this examination report what clinical evidence supports the VA examiner's finding of normal hearing bilaterally.

Following VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in October 2012, the VA audiologist stated that "the test results were inconsistent and do not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor intertest reliability.  Test results [are] considered invalid and unreliable and therefore were not reported."
 
In addition to the Board hearing testimony discussed above, the Veteran also testified at his March 2015 Board hearing that he had served in combat and had worked as an avionics repair technician during active service.  He stated that he was around aircraft and engine noise constantly without the benefit of hearing protection during active service.  See Board hearing transcript dated March 15, 2015, at pp. 4-5.  He also testified that he had been diagnosed as having high frequency hearing loss as part of a PEB completed just prior to his service separation.  Id., at pp. 5.  He testified further that he had given his best effort during the October 2012 VA DBQ.  He finally testified that he had not sought in-service treatment for the ringing in his ears that he experienced during service because he was not aware that tinnitus was considered a disability at that time.  Id., at pp. 12.

The Board finds the July 2010 opinion from Dr. C.B., a private audiologist, to be highly probative on the issues of whether the Veteran's bilateral hearing loss and tinnitus are related to active service.  This opinion also was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran testified credibly before the Board concerning his conceded exposure to significant in-service acoustic trauma and the contended etiological relationship between his current bilateral hearing loss, tinnitus, and active service.  His testimony is consistent with what he had reported previously to Dr. C.B. in July 2010.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


